Citation Nr: 1456527	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

II. Principles of Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of the two disability ratings shall be applied, the higher is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007). 

Rating Criteria:

The Veteran is currently assigned a 30 percent rating for a service-connected chronic adjustment disorder under 38 C.F.R. 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Higher ratings are possible for more severe manifestations.

III. Facts

There are no available records from VA or private health care providers showing complaints or treatment for PTSD or any other mental disorder.  The only medical evidence to evaluate the severity of the Veteran's PTSD is the VA examination conducted in August 2011.

On VA examination in August 2011, the Veteran reported a history of nightmares, irritability, and jumpiness.  He stated that his symptoms were moderate, episodic, and fluctuating.  He also indicated that his symptoms affected his daily functioning which resulted in impaired relationships and fatigue.  Specifically, he noted that sometimes he would get into arguments at work and arrive late due to fatigue.  He has worked for Hewlett Packard for the past thirty years and has a good relationship with his supervisor.  He described his relationship with his co-workers as fair.  The Veteran has also been married for over 32 years although he stated that it has been difficult at times.

Following an interview with the Veteran, the VA examiner noted symptoms of intermittent abnormal speech, impaired attention, difficulty remembering details, panic attacks, suspiciousness, some social isolation, and obsessive compulsive behavior.  The examiner noted that the Veteran mumbled and had trouble expressing himself; however, he noted the speech was not circumstantial, circumlocutory, or stereotypical.  He also exhibited difficulty remembering details and following directions; however, memory was within normal limits.  Panic attacks were present, but they occurred less than once per week.  Finally, obsessive compulsive behavior was severe enough to interfere with routine activities.  The examiner diagnosed PTSD and assigned a GAF score of 62.

Based on the aforementioned symptoms, the examiner opined that the Veteran's PTSD resulted in occupational and social impairment with an occasional decrease in work efficiency and an intermittent inability to perform occupational tasks.  The examiner based his assessment on the Veteran's panic attacks, which occur less than once a week.  He noted that the Veteran experienced difficulty establishing and maintaining effective work and social relationships because he is irritable, anxious, and often in conflict with his wife.  However, the examiner noted that the Veteran is able to maintain effective family role functioning with some minor impairments.  

In a statement received by the VA in July 2012, the Veteran reiterated that he is easily irritable, has difficulty sleeping, and difficulty remembering details.  An additional statement from the Veteran's wife reported symptoms of paranoia as well as verbal and physical outbursts.

IV. Analysis

The Veteran maintains that a higher evaluation is warranted.  Specifically, the Veteran's representative asserts that at least a 70 percent rating is warranted based on the clinical findings from the VA psychiatric examination.  Notably, the evidence demonstrates that the Veteran's PTSD has resulted in occupational and social impairments as reported by the Veteran, his wife, and the VA examiner; however the severity of the Veteran's impairment does not reflect the criteria for a 50 percent rating.

On VA examination in August 2011, the Veteran reported getting into arguments at work, arriving late due to fatigue, and having less motivation at work; however, the totality of the evidence indicates that the Veteran's occupational impairment does not meet or approximate the criteria for a higher evaluation.  While the Veteran experiences difficulty establishing and maintaining effective relationships, he has been working for Hewitt Packard for the past thirty years and maintains a good relationship with his supervisor.  The Veteran's stable occupational history does not suggest an occupational impairment with reduced reliable and productivity, which is the criteria for a higher evaluation.

With respect to the Veteran's social life, the Veteran and his wife reported that the Veteran's irritability and paranoia impact his relationships with his family.  The aforementioned statements are both competent and credible because they relate to observable symptoms and are consistent with the record as a whole.  The VA examiner considered the Veteran's symptoms of irritability and paranoia and opined that the Veteran's symptoms would result in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner's opinion is supported by the totality of the evidence which includes a long and relatively stable work history and marriage.  There is no other competent evidence or record indicative of a more severe occupational or social impairment.

While the Veteran genuinely believes that his symptoms are of such severity as to warrant a higher rating, at no time during the course of the current appeal has the Veteran exhibited symptomatology approximating or consistent with a 50 percent rating.  Specifically, the record does not indicate that the Veteran experiences flattened affect, stereotyped speech, or memory impairments.  Additionally, Global Assessment of Functioning scores have been consistent with no more than moderate symptomatology as demonstrated by a GAF score of 62.  Considering the totality of the Veteran's disability picture, no more than 30 percent evaluation is warranted for the Veteran's service connected posttraumatic stress disorder.

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, a higher evaluation is not warranted for any portion of the time period under consideration. The preponderance of the evidence is against the claim for a rating in excess of 30 percent; there is no doubt to be resolved; and a higher rating is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.

The Veteran's service-connected posttraumatic stress disorder is primarily manifested intermittent abnormal speech, impaired attention, difficulty remembering details, panic attacks, suspiciousness, some social isolation, and obsessive compulsive behavior that cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These manifestations are contemplated by the rating schedule, the assigned scheduler evaluation for the service-connected posttraumatic stress disorder is adequate, and referral is not required.

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). The evidence of record indicates the Veteran is currently gainfully employed.  Therefore, Rice is inapplicable.


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), is denied.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


